DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 02/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-3, 5-6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarnowsky et al. US Pub 2010/0090527 (hereinafter Tarnowsky).
 	Regarding claim 1, Tarnowsky teaches a power battery cooling system of an electric vehicle (¶ 0024; full electric vehicles EV/hybrid vehicle), comprising: 
 	a cooling circuit (¶¶ 0030-0032; including element 38; a fan) configured for cooling a power battery of the electric vehicle (¶ 0039); 
 	a solar sunroof (¶ 0029; the solar panel 26 can be mounted on or formed into the roof structure 36); and 

    PNG
    media_image1.png
    934
    1369
    media_image1.png
    Greyscale

 	a sunroof control unit (includes element 50; ECU) configured for controlling the operation of the cooling circuit and the electric energy output of the solar sunroof (¶ 0032; the ECU 50 is configured or programmed, in part, to control operation of the fan 38 and manage the distribution of power from the solar panel 26 to the various components of the vehicle 10); 
 	wherein the sunroof control unit is configured to start a power battery cooling operation based on the solar sunroof in the condition that the power battery is not in a high voltage output state (¶ 0017; when/if the current vehicle power mode is in off or accessories on mode [further interpret as “when the battery is NOT in a high voltage output state”]) and the temperature of the power battery is higher than a temperature threshold (¶ 0017; the controller is configured to determine if the current battery pack temperature is greater than threshold battery pack temperature…), 
 	the power battery cooling operation comprising: 
 	controlling the solar sunroof to output electric energy to the cooling circuit so that the cooling circuit performs the cooling of the power battery using the electric energy from the solar sunroof (¶ 0017, 0039; command the solar panel to power the fan if the current battery pack temperature is greater than the threshold battery pack temperature).
	Regarding claim 2, Tarnowsky discloses wherein the sunroof control unit is configured to receive information about a core temperature of the power battery, and to allow the power battery cooling operation to be started when the core temperature is higher than a core temperature threshold (¶ 0017, 0039; set the air vent to allow ambient air into the vehicle interior, especially when the battery pack is too hot and, thus, should be cooled.  Therefore, the performance of the battery pack can be optimized).
	Regarding claim 3, Tarnowsky discloses wherein the sunroof control unit is configured to receive information about the core temperature of the power battery during the power battery cooling operation, and to terminate the power battery cooling operation when the core temperature becomes lower than a predetermined temperature level (¶ 0019; command the solar panel to not power the fan if the current battery pack temperature is less than the threshold battery pack temperature…).
	Regarding claim 5, Tarnowsky discloses wherein the sunroof control unit is configured 12P2454US00to set the solar sunroof in a state for charging an assistant battery of the electric vehicle (¶ 0012; charging the SLI battery based, at least in part, upon a predetermined baseline energy management strategy with available solar power if the current vehicle power mode is in accessories on mode) or in a standby state when the power battery is in a high voltage output state (interpret “a high voltage output state” as “accessories on mode”).
	Regarding claim 6, wherein the sunroof control unit is configured to receive information about the voltage or the energy level of the assistant battery, and to allow the assistant battery be charged using the electric energy of the solar sunroof when the sensed voltage or energy level of the assistant battery is lower than a corresponding threshold (¶ 0011, 0035; will be charged per baseline energy management strategies; interpret “a corresponding threshold” as “when the battery pack in a state that is not able to provide proper vehicle functionality over its design life”).
	Regarding claim 11, wherein the sunroof control unit is configured to receive information about whether there is failure in the power battery, and to prohibit the power battery cooling operation based on the solar sunroof when there is failure in the power battery; and/or (interpret it as “OR”)
 	the sunroof control unit is configured to receive information about the outside environment temperature, and to prohibit the power battery cooling operation based on the solar sunroof when the outside environment temperature is lower than a predetermined value (¶ 0008; disabling the solar powered vent fan when the ambient air temperature is less than the vehicle interior temperature [a predetermined value]).
	Regarding claim 12, a power battery cooling method used in an electric vehicle, possible performed using the power battery cooling system of claim 1, the method comprising: checking the operation state of a power battery of the vehicle and the temperature of the power battery (¶ 0011); and in the condition that the power battery is not in the high voltage output state (¶ 0017; in off mode) and the temperature of the power battery is higher than a temperature threshold (¶ 0017; greater than a threshold battery pack temperature), controlling the solar sunroof to output electric energy to the cooling circuit so that the cooling circuit performs the cooling of the power battery using the electric energy from the solar sunroof (¶ 0017; command the solar panel to power the fan if the current battery pack temperature is greater than the threshold battery pack temperature).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowsky in view of Harada (US Pub 2017/0267113).
 	Regarding claim 7, Tarnowsky does not disclose wherein the sunroof control unit is configured to receive information about whether there is failure in the assistant battery, and to prohibit charging the assistant battery by the electric energy of the solar sunroof when there is failure in the assistant battery.
 	However, Harada further discloses a solar battery system includes a first electronic control unit disposed in a vehicle cabin of a vehicle.  The vehicle includes a HV-ECU 80 which can determine whether to permit or prohibit the charging of a HV battery 30 in accordance with the information such as the presence or absence of abnormality of the HV battery 30 in ¶ 0065.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tarnowsky to incorporate with the teaching of Harada by sensing the presence or absence of abnormality of the battery pack, because it would be advantageous to avoid overcharging an abnormal battery pack and further prolong the service life of the vehicle.

Allowable Subject Matter
 	Claims 4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Porras et al.
US Pub 2018/0215231
Nagata et al. 
US Pub 2018/0099577


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/03/2022